Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Status of the Claims
Claims 1, 2, and 5-12 are all the claims pending in the application. 
Claims 1, 11, and 12 are amended.
Claims 1, 2, and 5-12 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed January 11, 2021.

Response to Arguments
Regarding the 101 rejections, Applicant asserts and Examiner agrees, under Step 2A Prong 2, the new limitations of displaying bubbles in varying sizes based on amounts of data, in an augmented reality device, integrates the abstract idea into a practical application at least because said features reflect an improvement the user interface.  Accordingly, the 101 rejections are withdrawn.

Regarding the 103 rejections, the 103 rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite because claim 1 recites (emphasized) "…wherein the user computing device displays the features and each geo-grouped feature data associated with each of the features as a floating bubble proximate the display of the corresponding feature with which it associated in response to, wherein the display of the corresponding feature…"  This limitation is not clear because 
Claims 2 and 5-12 do not clarify this issue and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US Pub. No. 2018/0196819, herein referred to as "Zhang" in view of Shahid et al, US Pub. No. 2019/0066157, herein referred to as "Shahid", further in view of Park et al, US Pub. No. 8,878,750, herein referred to as "Park".
Regarding claim 1, Zhang teaches:
a server having a memory storing geo-grouped feature data (server is connected to database, Fig. 1; see also ¶¶[0024]-[0025] discussing property data in database.  Please note, the broadest reasonable interpretation of "feature" would include properties because the Specification explicitly contemplates buildings as features, e.g. ¶[0003] of the Specification as filed); 
and at least one user computing device comprising a camera, the at least one user computing device coupled to the server (user device has a camera, e.g. ¶¶[0022], [0030], Fig. 2, and is connected to server, e.g. Fig. 1; see also ¶[00033] discussing user devices), 
receive location information from the at least one user computing device (user devices transmits location data to server, ¶¶[0022], [0040]), 
wherein the at least one user computing device operates a mobile application (user device includes an AR application, ¶¶[0022]), 
wherein operation of the mobile application establishes a communication connection between the at least one computing device and the server (AR application communicates with the server, ¶[0022]), 
and determines the location  of the at least one user computing device (AR application determines current location of the device, ¶[0025])
and sends the location information comprising the location of the at least one user computing device to the server through the communication connection between the at least one user computing device and the server (user devices transmits location data to server, ¶¶[0022], [0040]); 
automatically process the location information and determine what features have a geolocation near the location of the at least one user computing device (analyses location information to determine properties surrounding the location, ¶¶[0040]-[0041] ); 
automatically find and retrieve, from the memory, geo-grouped feature data corresponding to the features near the geolocation of the at least one user computing device (provides property listing information associated with the location, ¶¶[0025], [0041]; see also ¶¶[0024]-[0025] discussing property data in database and Fig. 4 summarizing process);
automatically deliver the geo-grouped feature data to the at least one user computing device (delivers property listing information for display,¶[0025])

wherein the display of the corresponding feature with which each floating bubble is displayed is a part of one of an augmented reality environment or a mixed reality environment displayed on the at least one user computing device as a lens of the camera views the features (information is overlaid on the display of the real-time image, e.g. ¶¶[0022], [0041] and Fig. 5b; see also Abstract summarizing); 
and receive and store a post from the at least one user computing device (stores captured images in a photo repository, ¶¶[0047]-[0048]), 
wherein the post from the at least one user computing device is stored as part of the geo- grouped feature data (associates photo with the property, ¶¶[0047]-[0048] and Fig. 7).
However, Zhang does not explicitly teach but Shahid does teach:
in response to the at least one user computing device being within a predetermined distance of the features corresponding to the geo-grouped data (transmits real estate marketing information when user is within a threshold distance from property, ¶¶[0036]-[0037]).
Further, it would have been obvious at the time of filing to combine the Augmented Reality (AR) real estate interface of Zhang with the automated sending of information based on location, as taught by Shahid, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Zhang contemplates users driving around looking at properties, ¶¶[0038], [0050].  One of ordinary skill would have recognized that the users 
However the combination of Zhang and Shahid does no teach but Park does teach:
wherein the floating bubbles are differentiated by a variety of sizes corresponding to a variety of amounts of data (displays larger bubbles when more information is being displayed, Fig. 2; see also Col. 6, l. 51 – Col. 7, l. 38 discussing Fig. 2).
Further, it would have been obvious at the time of filing to combine  AR real estate interface of Zhang and Shahid with the variable bubble size of Park because the use of known technique to improve similar devices (methods, or products) in the same way is obvious,  see MPEP 2143.I.C.  That it, Zhang teaches displaying bubbles of information near houses.  It would have been obvious to increase the size of the bubbles when more information is being displayed, as taught by Park, so that all the information being displayed is visible.
Regarding claim 2, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:
wherein the at least one user computing device is located within a vehicle and is operable by a user within the vehicle (device is used while user is driving around, ¶¶[0038], [0050]).
Regarding claim 5, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:
wherein the geo-grouped data is automatically displayed on the at least one user computing device (delivers property listing information for display,¶¶[0025], [0041]).  
Regarding claim 7, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:

wherein the user may select from the list a desired geo-grouped feature data associated with a desired feature to access on the at least one user computing device (users select property to receiving more information about it, ¶¶[0042]-[0043] and Fig. 6).
Regarding claim 8, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 7 and Zhang further teaches:
wherein the list of the features corresponding to the geo-grouped data further comprises a plurality of content types of geo-grouped feature data associated with each feature, respectively (real estate data includes text, audio and video, ¶[0024]), 
wherein the user may select from the plurality of content types of geo-grouped feature data to access on the user computing device (user selects property for information to be displayed about, ¶[0042]; see also ¶0003] noting conventional systems display information based on user selection).
Regarding claim 9, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 8 and Zhang further teaches:
wherein the plurality of content types of geo-grouped property data includes at least one content type of geo-grouped property data selected from the group consisting of text comments, photos, graphics, videos, and audio (real estate data includes text, audio and video, ¶[0024]).
Regarding claim 10, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 7 and Zhang further teaches:
wherein each geo-grouped feature data of the list of geo-grouped feature data associated with each of the plurality of features, respectively, is displayed as a floating bubble proximate a display of the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shahid, and Park, further in view of Lotto et al, US Pub. No. 2018/0144524, herein referred to as "Lotto".
Regarding claim 6, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 5 and does not explicitly teach but Lotto does teach:
wherein location of a plurality of user computing devices being within a predetermined distance of a feature enables a user of any of the plurality of user computing devices to deliver a post associated with the feature to each of the remaining user computing devices of the plurality of computing devices in real time via the server through established connections between the server and each of the plurality of computing devices (when a device is located within a predetermined distance from a location, groups of users who are able to access a digital element are notified, ¶¶[0040], [0059]; see also ¶[0038] noting digital elements are messages, images, etc. and Fig. 1 showing network and server).  
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, and Park with the location-based digital elements of Lotto because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Zhang contemplates users driving around looking at properties, ¶¶[0038], [0050].  One of ordinary skill would have recognized that the sellers would appreciate being able to .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shahid, and Park, further in view of Bailey et al, US Pub. No. 2015/0199436, herein referred to as "Bailey".
Regarding claim 11, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 10 and does not explicitly teach but Bailey does teach:
wherein the floating bubbles are differentiated by one of a variety of colors, shapes, or any combination thereof, wherein each of the variety of colors, shapes, or combination thereof corresponds to one of a variety of content types, a variety of amounts of data, or any combination thereof (images and videos are presented in a different font, in a different color, underlined, italicized, or in any other way presented such that they stand out relative to the other terms, ¶[0065]).
Further, it would have been obvious at the time of filing to combine the AR real estate interface with location based alerts of Zhang, Shahid, and Park with images and videos being presented in a different font, color, etc., as taught by Bailey because Bailey explicitly suggests doing so, so that the images and videos stand out from ordinary text, ¶[0065]; see also MPEP 2143.I.G.
Regarding claim 12, the combination of Zhang, Shahid, Park, and Bailey teaches all the limitations of claim 11 and Zhang further teaches:
wherein the feature viewed by the lens corresponds to a display of the augmented reality environment or the mixed reality environment containing a display of the corresponding feature (information is overlaid on the display of the real-time image, e.g. ¶¶[0022], [0041] and Fig. 5b; see also Abstract summarizing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629